Title: To James Madison from Rosewell Saltonstall, 20 December 1808
From: Saltonstall, Rosewell
To: Madison, James



Respected Sir
Newyork Decr. 20th. 1808.

I shall deem it a mark of real friendship, if my memorial should be heard to be permitted to take one of the Gun Boats, or Cutters thats at Charleston So. Carolina as them Gun boats are well built and conceive it cannot make any difference whether I am in them, or elsewhere  Yr. influence hereon will ever command the lasting respect of Your obedt. Hum Servt.

Roswell Saltonstall


NB
Please to suggest it to the truly Respectable R. Smith Secretary of the Navy, out of that Port will be capture’d many running from the Northern States should they wilfuly run contrary to the Embargo goverment has declare’d proper for the just rights of a Columbian or the United States

